         Case 2:20-cv-00941-WHA-CSC Document 4 Filed 12/22/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

JOSEPH TOPPING, #202 189, et al.,                )
                                                 )
    Plaintiffs,                                  )
                                                 )
    v.                                           ) CIVIL ACTION NO. 2:20-CV-941-WHA-CSC
                                                 )
JEFFERSON DUNN, et al,                           )
                                                 )
    Defendants.                                  )


                                              ORDER

         This lawsuit is before the court on the Recommendation of the United States Magistrate

Judge that the case be transferred to the United States District Court for the Southern District of

Alabama under 28 U.S.C. § 1404(a). Doc. 2. There are no objections to the Recommendation.

After an independent review of the record, the court concludes the Magistrate Judge’s

Recommendation should be adopted. Accordingly, it is ORDERED that:

         (1) The Magistrate Judge’s Recommendation (Doc. 3) is adopted.

         (2) This case is transferred to the United States District Court for the Southern District of

         Alabama under 28 U.S.C. § 1404(a).

         The Clerk of the Court is DIRECTED to take the necessary steps to effectuate the transfer

of this action.

         This case is closed in this court.

         Done, this 22nd day of December 2020.


                                          /s/ W. Harold Albritton
                                        W. HAROLD ALBRITTON
                                        SENIOR UNITED STATES DISTRICT JUDGE
